DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2022 has been entered.
Applicant’s amendment dated 03/17/2022 has also been received and entered.  By the amendment, claims 1-17 and 21-23 are pending in the application.
Applicant’s arguments dated 03/17/2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as following:

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first groove and the second groove are configured to intersect with each other” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Takasaki et al., US 20170336666 A1.
Regarding claims 1-6 and 8, Takasaki et al. disclose a display panel 1 (figs 3-7) comprising:
. a first substrate 3 and a second substrate 2
. a black matrix layer 102
. a color filter layer 104
. an alignment layer 110
. a liquid crystal layer 4 
. an active switch 7
. wherein at least one groove 114 extends across the black matrix layer 102 and in a display region (see fig. 6)
. a shading layer 120 forming on the position corresponding to the groove 114 as claimed (see fig. 6).
.the active switch 7 comprises a gate layer 16, source layer and drain layer (see fig. 1, [0030])
. the groove comprises a first groove configured in a first direction (x direction) and a second groove configured in a second direction (y direction), wherein the first groove and the second groove are configured to intersect with each other (see fig 7).
. a retaining wall (spacer 126).
Takasaki et al. do not disclose material for the shading layer and the gate layer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a shading layer having a same material of a gate line or data/source line or a multi-tone mask, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice as well to prevent leaking light at a groove.
It should be noted that the limitation of “the shading layer is made of the same material and process as the gate layer” recites a one-step process which does not further limit the structure of the device claim 1. Therefore, this limitation has not been given patentable weight.
Re claim 7, wherein a data line and a scanning line 16 are formed on the second substrate 2, and the method limitation of “same process as the data line and the scanning line” has not been given patentable weight.
Re claim 9, wherein the grooves are shaped to be parallel bars (see fig. 7)
Re claim 10, wherein the grooves are blind grooves (e.g., not through grooves).
Re claims 11-13 and 17, since the method of manufacturing the device is merely a list of forming each component and each component must be formed to make the device, the method of manufacturing would be inherent to the device.
Re claims 14-16, Nishino et al. disclose the claimed invention as described above except for the shading layer forming by a same material as the gate/sour/data line(s) or using multi-tone mask.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a shading layer having a same material of a gate line or data/source line or a multi-tone mask, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice as well to simplify a processing line. 
Re claim 21, wherein an outer sidewall of the shading layer is tightly fitted with an inner sidewall of the at least one groove (see fig. 6).
Re claim 22, wherein the retaining wall 126 has a height that is more than 10 times a thickness of the liquid alignment layer 110 (see fig. 6).
Re claim 23, wherein the photo spacer 126 is arranged between the displaying region (corresponding to 4) and an inner edge of a seal 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297.  The examiner can normally be reached on 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871